DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1, 12, and 18 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the following limitations:
at line 4-5 “a glenoid instrument body fabricated specifically to have a patient derived surface computed from image data of a diseased native glenoid articular joint surface”
at line 10-12 “at least one of the one or more apertures provided in a pre-surgical planned position within the glenoid instrument body to form an aperture to accept and orient tools used to prepare the diseased native glenoid articular surface”
at line 14-15 “an index feature projecting from the glenoid instrument body fabricated specifically to have a patient derived surface for engaging a portion of a shoulder anatomy”
at line 18-19 “a humeral instrument body fabricated specifically to have a patient derived surface computed from image data of a diseased native humeral head surface”
at line 15-16 “at least one guide surface feature extending from the humeral instrument body that is patient specific and off the articulating surface of the joint anatomy”
	Claims 12 and 18 recite “the index feature when engaged with the native diseased glenoid” in lines 1-2.
These limitations cannot be satisfied without the inclusion of the human organism, or the glenoid articular joint surface, shoulder anatomy, humeral head surface, articulating surface of the joint anatomy , therefore, applicant is claiming the shoulder joint as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is rejected as indefinite for the recitation of “the one or more apertures” in line 1 and “the instrument body” in line 2.  It is unclear if this is meant to be referencing the glenoid or humeral component.  In the interest in compact prosecution it will be interpreted as the glenoid component.
Claims 4-7 are rejected as indefinite for depending upon an indefinite claim.
Claims 13-17 are rejected as indefinite for the recitation of “at least one of the one or more apertures” in lines 1-2.  It is unclear if this is meant to be referencing the glenoid or humeral component.  In the interest in compact prosecution it will be interpreted as the glenoid component.
Claim 19 recites the limitation "a handle projecting from the instrument body" in line 2.  It is unclear if this is meant to be referencing the glenoid or humeral component.  In the interest in compact prosecution it will be interpreted as the glenoid component.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 8 recites wherein “the index feature has a surface corresponding to a negative of the portion of the shoulder anatomy of the patient” in lines 1-2.  This limitation merely reiterates what is recited in lines 14-17 of claim 1 from which it depends.  This is because a person of skill would understand that a “patient derived surface” implicitly denotes wherein the surface is a negative of the surface to which the device is to be mated too.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-16 rejected on the ground of nonstatutory double patenting as being unpatentable over 3-8 of U.S. Patent No. 9579106B2 (referred herein as Pat. ‘106) in view of Park (US Patent Pub. 20100023015A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of Pat. ‘106. Specifically, Pat. ‘106 discloses a patient specific surgical instrument for positioning a glenoid component of a shoulder implant [claim 3 lines 1-3], the patient specific surgical instrument comprising an instrument body with a patient derived surface computed from imaging data to approximately match and conform to a diseased native glenoid articular joint surface [claim 3 lines 7-11]; one or more apertures from an upper surface of the body to the derived surface to provide a pre-surgical planned position by which to orient tool to prepare the articular joint [claim 3 line 12-18]; and an index feature projecting from the body fabricated to have a patient derived surface to engage a portion of a shoulder anatomy of the patient [claim 3 lines 19-22 and claim 4]. However, Pat. ‘106 is silent as to a humeral component.  Park recites a patient specific instrument for facilitating the implant of a humeral component (system and method for manufacturing arthroplasty jigs having improved mating accuracy). Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder (Page 8-9 Para. [0159], Page 10 Para. [0169]). Specifically in regards to claim 1, Park recites a humeral instrument body (404) fabricated specifically to have a patient derived surface (surface model 40) computed from image data of a diseased native humeral head surface of the patient thereby creating a negative surface such that the humeral instrument body has patient specific conformal inner surface (40 that approximately matches and conforms to the diseased native humeral head articular joint surface (Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder. Therefore, a person of skill would recognize that the Fig. 1A-1B depicting how the jigs are manufactured could be utilized to scan the patient’s 12 joint (e.g., knew, elbow, shoulder, etc.) so that the jigs manufactured can be made to closely mate with the specified joints. Park recites that the projection 404 can be configured as a contact or a hook and may securely engage the resulting jig onto the patient's anterior joint surface.) (Fig. 1A-1B and 10A-10B; Page 8-9 Para. [0159], Page 10 Para. [0169], Page 16 Para. [0246], and Page 17 Para. [0251]). The humeral instrument body (404) having one or more apertures (32a) passing from an upper surface to the derived patient surface (fig. 10a-10b).  At least one guide surface (400) feature extending from the humeral instrument body (404) that is patient specific and off the articulating surface of the joint anatomy; and a saw guiding slot (30) in a block feature of the humeral instrument body (Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder. Therefore, a person of skill would recognize that the Fig. 1A-1B depicting how the jigs are manufactured could be utilized to scan the patient’s 12 joint (e.g., knew, elbow, shoulder, etc.) so that the jigs manufactured can be made to closely mate with the specified joints. Park recites that the projection 404 can be configured as a contact or a hook and may securely engage the resulting jig onto the patient's anterior joint surface. The integrated jig model 348 of Park may include several features based on the surgeon's needs such as, a slot feature 30 for receiving and guiding a bone saw and drill holes 32 for receiving and guiding bone drill bits. In addition, the holes 32 are fully capable of being used to guide pins into a specific location within the specified joint.) (Fig. 1A-1B and 10A-10B; Page 8-9 Para. [0159], Page 10 Para. [0169], Page 16 Para. [0246], and Page 17 Para. [0247], [0249], [0251]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Ball by adding a humeral component as discloses in Park in order to allow for the surgeon to have a kit to perform full shoulder arthroplasty.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the shoulder arthroplasty is total or reverse [claim 3 lines 1-6].
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5-8 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the one or more apertures include a cutting guide to locate and direct cutting tools for aligning a portion of the component [claim 3 lines 14-18 and claims 5-8].
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the portion of the component is a keel or peg [claim 8 lines 2-4].
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the patient derived surface of the instrument body and the index feature projecting from the instrument body correspond to a pre-operatively planned location such that when the patient specific surgical guide is engaged with the diseased native glenoid articular joint surface the at least one cutting guide has an orientation and location corresponding to the pre-operative surgical plan [claim 3 lines 9-11, 13-18 and claim 4].
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the preoperatively planned location corresponds to an orientation of 1degree retroversion and 4 degrees of superior inclination [claim 4 lines 2-5].
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the index feature has a surface corresponding to a negative of the portion of the shoulder anatomy of the patient [claim 3 lines 19-22].
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the portion of the shoulder anatomy is the anterior aspect of said glenoid joint surface of the patient [claim 3 lines 19-22].
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the patient derived surface of the instrument body and the index feature projecting from the instrument body correspond to a pre-operatively planned location and glenoid component orientation [claim 4 lines 1-3].
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the orientation and location of the index feature locates the aperture in a pre-operatively planned location, corresponding to component orientation of 1 degree of retroversion and 4 degrees of superior inclination [claim 4 lines 1-5].
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein the orientation and location of the index feature when engaged with the native diseased glenoid locates the aperture in a pre-operatively planned location with respect to retroversion and inclination corresponding to a component orientation for a patient specific total shoulder arthroplasty procedure [claim 3 lines 13-18 and claim 4 lines 1-5].
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein at least one of the one or more apertures has a rectangular shape and the tool is a cutting tool [claim 5 lines 1-3].
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of Pat. ‘106.  Specifically, Pat. ‘106 discloses at least one of the one or more apertures has a circular shape and the tool is a wire [claim 6 lines 1-3].
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein at least one of the one or more apertures has a circular shape and the tool is a drill bit [claim 7 lines 1-3].
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 of Pat. ‘106.  Specifically, Pat. ‘106 discloses wherein at least one of the one or more apertures has a slot shape to facilitate cutting a keel slot designed for the glenoid component [claim 8 lines 1-4].

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9579106B2 (referred herein as Pat. ‘106) in view of Park. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat. ‘106. Specifically, Pat. ‘106 discloses a patient specific surgical instrument for positioning a glenoid component of a shoulder implant [claim 1 lines 1-2], the patient specific surgical instrument comprising an instrument body with a patient derived surface computed from imaging data to approximately match and conform to a diseased native glenoid articular joint surface [claim 1 lines  7-12]; one or more apertures from an upper surface of the body to the derived surface to provide a pre-surgical planned position by which to orient tool to prepare the articular joint [claim 1 line 21-26]; and an index feature projecting from the body fabricated to have a patient derived surface to engage a portion of a shoulder anatomy of the patient [claim 1 lines 13-20].  However, Pat. ‘106 is silent as to a humeral component.  Park recites a patient specific instrument for facilitating the implant of a humeral component (system and method for manufacturing arthroplasty jigs having improved mating accuracy). Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder (Page 8-9 Para. [0159], Page 10 Para. [0169]). Specifically in regards to claim 1, Park recites a humeral instrument body (404) fabricated specifically to have a patient derived surface (surface model 40) computed from image data of a diseased native humeral head surface of the patient thereby creating a negative surface such that the humeral instrument body has patient specific conformal inner surface (40 that approximately matches and conforms to the diseased native humeral head articular joint surface (Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder. Therefore, a person of skill would recognize that the Fig. 1A-1B depicting how the jigs are manufactured could be utilized to scan the patient’s 12 joint (e.g., knew, elbow, shoulder, etc.) so that the jigs manufactured can be made to closely mate with the specified joints. Park recites that the projection 404 can be configured as a contact or a hook and may securely engage the resulting jig onto the patient's anterior joint surface.) (Fig. 1A-1B and 10A-10B; Page 8-9 Para. [0159], Page 10 Para. [0169], Page 16 Para. [0246], and Page 17 Para. [0251]). The humeral instrument body (404) having one or more apertures (32a) passing from an upper surface to the derived patient surface (fig. 10a-10b).  At least one guide surface (400) feature extending from the humeral instrument body (404) that is patient specific and off the articulating surface of the joint anatomy; and a saw guiding slot (30) in a block feature of the humeral instrument body (Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder. Therefore, a person of skill would recognize that the Fig. 1A-1B depicting how the jigs are manufactured could be utilized to scan the patient’s 12 joint (e.g., knew, elbow, shoulder, etc.) so that the jigs manufactured can be made to closely mate with the specified joints. Park recites that the projection 404 can be configured as a contact or a hook and may securely engage the resulting jig onto the patient's anterior joint surface. The integrated jig model 348 of Park may include several features based on the surgeon's needs such as, a slot feature 30 for receiving and guiding a bone saw and drill holes 32 for receiving and guiding bone drill bits. In addition, the holes 32 are fully capable of being used to guide pins into a specific location within the specified joint.) (Fig. 1A-1B and 10A-10B; Page 8-9 Para. [0159], Page 10 Para. [0169], Page 16 Para. [0246], and Page 17 Para. [0247], [0249], [0251]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Ball by adding a humeral component as discloses in Park in order to allow for the surgeon to have a kit to perform full shoulder arthroplasty.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Pat. ‘106. Specifically, Pat. ‘106 discloses a handle projecting from the body [claim 2 lines 1-3].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5,8-10,12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball (US Patent Pub. 20110130795A1) in view of Park (US Patent Pub. 20100023015A1).
Ball discloses a patient specific surgical instrument for positioning a glenoid component of a shoulder implant (surgical guide systems and methods for prosthetic joints, Fig. 3-4).  Specifically in regards to claim 1, Ball discloses the patient specific surgical instrument (10) comprising: a glenoid instrument body (11) fabricated specifically to have a patient derived surface (16) computed from image data of a diseased native glenoid articular joint surface (S and S sub 1) of the patient thereby creating a negative surface such that the glenoid instrument body (11) has a surface (16) that approximately matches and conforms to the diseased native glenoid articular joint surface (S and S sub 1) (Fig. 2-4; and Page 3 Para. [0025], [0027], and [0028]; Page 4 Para. [0033] and [0038]).  The glenoid instrument body (11)  having one or more apertures (12-14) passing from an upper surface (15) to the patient derived surface (16), at least one of the one or more apertures (12-14) provided in a pre-surgical planned position within the glenoid instrument body (11) to form an aperture to accept and orient tools used to prepare the diseased native glenoid articular surface (S and S sub 1) for the implantation of a prosthetic joint component (1) (The recitation of the “to accept and orient tools used to prepare the diseased native glenoid articular surface” is being interpreted as an intended use recitation of the apertures since the preamble directs the invention to the instrument alone and not a system.) (Fig. 1-4; and Page 3 para. [0028]-[0029, Page 4 para. [0033], [0035], [0038]).  Ball also discloses an index feature (see annotated Fig. 1 below) projecting from the glenoid instrument body fabricated specifically to have a patient derived surface (16 sub 1) for engaging a portion of a shoulder anatomy (area S sub 1 of G) of the patient to position and locate the instrument body (11) patient derived surface (16, 16 sub 1) on the diseased native glenoid joint anatomy (G) (Fig. 2-4 and Fig. 1 below; and Page 4 Para. [0033] and [0038]).  However, Ball is silent as to a humeral instrument body component.


    PNG
    media_image1.png
    274
    362
    media_image1.png
    Greyscale

Figure 1: Ball demonstrating the index feature of the instrument.

Park recites a patient specific instrument for facilitating the implant of a humeral component (system and method for manufacturing arthroplasty jigs having improved mating accuracy). Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder (Page 8-9 Para. [0159], Page 10 Para. [0169]). Specifically in regards to claim 1, Park recites a humeral instrument body (404) fabricated specifically to have a patient derived surface (surface model 40) computed from image data of a diseased native humeral head surface of the patient thereby creating a negative surface such that the humeral instrument body has patient specific conformal inner surface (40 that approximately matches and conforms to the diseased native humeral head articular joint surface (Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder. Therefore, a person of skill would recognize that the Fig. 1A-1B depicting how the jigs are manufactured could be utilized to scan the patient’s 12 joint (e.g., knew, elbow, shoulder, etc.) so that the jigs manufactured can be made to closely mate with the specified joints. Park recites that the projection 404 can be configured as a contact or a hook and may securely engage the resulting jig onto the patient's anterior joint surface.) (Fig. 1A-1B and 10A-10B; Page 8-9 Para. [0159], Page 10 Para. [0169], Page 16 Para. [0246], and Page 17 Para. [0251]). The humeral instrument body (404) having one or more apertures (32a) passing from an upper surface to the derived patient surface (fig. 10a-10b).  At least one guide surface (400) feature extending from the humeral instrument body (404) that is patient specific and off the articulating surface of the joint anatomy; and a saw guiding slot (30) in a block feature of the humeral instrument body (Park recites that those skilled in the art will readily recognize that the concepts taught herein may be employed for the production of jigs for other types of joint arthroplasty, including, for example, arthroplasty for the shoulder. Therefore, a person of skill would recognize that the Fig. 1A-1B depicting how the jigs are manufactured could be utilized to scan the patient’s 12 joint (e.g., knew, elbow, shoulder, etc.) so that the jigs manufactured can be made to closely mate with the specified joints. Park recites that the projection 404 can be configured as a contact or a hook and may securely engage the resulting jig onto the patient's anterior joint surface. The integrated jig model 348 of Park may include several features based on the surgeon's needs such as, a slot feature 30 for receiving and guiding a bone saw and drill holes 32 for receiving and guiding bone drill bits. In addition, the holes 32 are fully capable of being used to guide pins into a specific location within the specified joint.) (Fig. 1A-1B and 10A-10B; Page 8-9 Para. [0159], Page 10 Para. [0169], Page 16 Para. [0246], and Page 17 Para. [0247], [0249], [0251]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Ball by adding a humeral component as discloses in Park in order to allow for the surgeon to have a kit to perform full shoulder arthroplasty.
In regards to claim 2, Ball discloses wherein the shoulder arthroplasty is a total or a reverse shoulder arthroplasty (This claim limitation is interpreted as an intended use recitation of the instrument.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the guide 10 of Ball has a patient derived surface based on a glenoid surface and apertures that extend from a proximal surface to the patient derived surface similar to applicant’s therefore, the guide 10 would be capable of being used in either a total or reverse arthroplasty.) (Fig. 1-4; and Page 1 Para. [0002]-[0003] and [0005]).
In regards to claims 3-4, Ball discloses wherein the one or more apertures (12-14) includes at least one cutting guide through the instrument body (11) to locate and direct cutting tools for aligning a portion of the glenoid component (1) for use in shoulder arthroplasty, and wherein the portion of the glenoid component (1) corresponds to a keel (5) or a peg component, specifically a keel (5) (Fig. 1-4; and Page 3 Para. [0027]-[0028]).
In regards to claim 5, Ball discloses wherein the patient derived surface (16 and 16 sub 1) of the instrument body (11) and the index feature (see annotated Fig. 1 above) projecting from the instrument body (11) correspond to a pre-operatively planned location such that when the patient specific surgical guide (10) is engaged with the diseased native glenoid articular joint surface (S and S sub 1) the at least one cutting guide has an orientation and location corresponding to the pre-operative surgical plan (The holes 12-14 are used as cutting guides to guide a tool such as a drill bit into the glenoid G.) (Fig. 3-4; and Page 3 Para. [0028], Page 4 para. [0033], [0035], and [0038]).
In regards to claim 8, Ball discloses wherein the index feature (see annotated Fig. 1 above) has a surface (16 sub 1) corresponding to a negative of the portion of the shoulder anatomy of the patient (Fig. 2-3 and Fig. 1 above; and Page 4 para. [0033] and [0038]).
In regards to claim 9, Ball discloses wherein the portion of the shoulder anatomy is the anterior aspect of said glenoid joint surface (S and S sub 1) of the patient (As can be seen in Fig. 2-3, the index portion, see annotated Fig. 1 above, lies on the anterior aspect of the glenoid.) (Fig. 2-3 and Fig. 1 above; and Page 4 Para. [0038]).
In regards to claim 10, Ball discloses wherein the patient derived surface (16 and 16 sub 1) of the instrument body (11) and the index feature (see annotated Fig. 1 above) projecting from the instrument body (11) correspond to a pre-operatively planned location and glenoid component (1) orientation (Fig. 2-4 and Fig. 1 above; and Page 4 Para. [0033] and [0038]).
In regards to claim 12, Ball discloses wherein the orientation and location of the index feature (see annotated Fig. 1 above) when engaged with the native diseased glenoid (G) locates the aperture (12-14) in a pre-operatively planned location with respect to retroversion and inclination corresponding to a component (1) orientation for a patient specific total shoulder arthroplasty procedure (The claim limitation dealing with the specific surgical technique is interpreted as an intended use recitation of the instrument.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the guide 10 of Ball has a patient derived surface and apertures that extend from a proximal surface to the patient derived surface based on a glenoid surface similar to applicant’s therefore, the guide 10 would be capable of being used in either a total shoulder arthroplasty.) (Fig. 2-4 and Fig. 1 above; and Page 3 Para. [0033] and [0038]).
In regards to claim 13 and 16, Ball in view of Park disclose a set of glenoid and humeral components as recited above.  Specifically, Ball discloses a patient specific instrument comprising an instrument body having an upper surface and a patient derived surface, one or more apertures extending between the upper and patient derived surfaces, an index feature extending from the body and having a patient derived surface.  In regards to claims 13 and 16, Ball discloses wherein the one or more apertures (12-14) are used to guide a cutting tool to shape the glenoid surface (S) for a keel (5) (Fig. 1-4; and Page 3 Para. [0027]-[0028]).  However, Ball is silent as to the apertures being either rectangular in shape for use with a cutting tool, or slot shaped.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the shape of the apertures (12-14) of Ball to be either rectangular or slot shaped, since it has been held that absent persuasive evidence that the particular configuration of the claimed device was significant it would be a matter of design choice to change the shape.
In regards to claims 14-15 and 17, Ball discloses wherein at least one of the one or more apertures (12-14) has a circular shape and the tool is a wire; wherein at least one of the one or more apertures has a circular shape (12-14) and the tool is a drill bit; and wherein at least one of the one or more apertures has a circular shape (12-14) and the tool is a pin (Ball discloses wherein the holes 12-14 are used to guide a drill bit.  In addition, the claim limitation describing the tool as either a wire, a drill bit, or a pin is interpreted as an intended use recitation.  This is because the tools derive their antecedent basis from claim 2 (see lines 10-11) in which the tool is recited in an intended use capacity.  Since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the holes 12-14 of guide 10 of Ball are circular in shape similar to applicant’s as shown in Fig. 5 of the specification and therefore, would be fully capable of being used with a wire or pin therein.) (Fig. 3-4; and Page 3 Para. [0037] and [0038]).
In regards to claim 18, Ball discloses wherein the orientation and location of the index feature (see annotated Fig. 1) when engaged with the native diseased glenoid (G) locates the aperture in a pre-operatively planned location with respect to retroversion and inclination corresponding to a component (1) orientation for a patent specific reverse shoulder arthroplasty procedure (The claim limitation dealing with the specific surgical technique is interpreted as an intended use recitation of the instrument.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the guide 10 of Ball has a patient derived surface and apertures that extend from a proximal surface to the patient derived surface based on a glenoid surface similar to applicant’s therefore, the guide 10 would be capable of being used in either a reverse shoulder arthroplasty.) (Fig. 2-4 and Fig. 1 above; and Page 3 Para. [0033] and [0038]).


Claims 6-7 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball in view of Park as applied to claim 1 and 3 above, and further in view of Churchill et al (R. Sean Churchill, John J. Brems, Helmuth Kotschic, Glenoid size, inclination, and version: An anatomic study, Journal of Shoulder and Elbow Surgery, Volume 10, Issue 4, July–August 2001, Pages 327-332, ISSN 1058-2746, http://www.sciencedirect.com/science/article/pii/S1058274601551629. last accessed on Dec. 13, 2019, cited in applicants IDS filed on 2/16/21).
Ball in view of Park discloses a patient specific instrument set comprising a glenoid  instrument body having an upper surface and a patient derived surface, one or more apertures extending between the upper and patient derived surfaces, an index feature extending from the body and having a patient derived surface, and a humeral instrument body. In regards to claims 6-7 and 11, Ball discloses wherein the glenoid instrument (10) has a pre-operatively planned orientation corresponding to a glenoid component (1) orientation (Fig. 2-4; and Page 4 Para. [0033]-[0035] and [0038]).  However, the combination is silent as to the glenoid component having an orientation being 1 degree of retroversion and 4 degrees of superior inclination, or wherein the orientation is less than or equal to 0o of version.
Churchill in regards to claims 6 and 11, discloses a pre-operatively planned location corresponding to an orientation of 1 degree of retroversion and 4 degrees of superior inclination, (Churchill recites that the measured glenoid version for a healthy glenoid can range from 9.5deg of anteversion to 10.5deg of retroversion. In addition, the Churchill study points out that the mean overall version for men was 0.11degs and 2.87deg which encompasses the limitation set forth in the claim.  While the glenoid inclination ranged from 7deg inferior angulation to 15.8 deg. superior angulation with the average overall glenoid inclination being  4.2deg. superior inclination.) (Churchill Table IV and Table II; and Page 329 Col. 2 lines 13-24, Page 330 Col. 1 lines 1-2 and 4-5, and Page 332 Col. 1 lines 15-17 and Col. 2 lines 6-13).  In regards to claim 7, Churchill discloses wherein the pre-operatively planned orientation is less than or equal to 0o of version (Churchill recites that the measured glenoid version for a healthy glenoid can range from 9.5deg of anteversion to 10.5deg of retroversion, wherein the anteversion is listed as negative and retroversion as positive in Table IV of Churchill.  In addition, the Churchill study points out that the mean overall version for men was 0.11degs and 2.87deg which encompasses the limitation set forth in the claim.) (Churchill Table IV; and Page 329 Col. 2 lines 13-24, Page 330 Col. 1 lines 4-5, and Page 332 Col. 1 lines 15-17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the glenoid apparatus of Ball by making the predetermined orientation 1 degree of retroversion and 4 degrees of superior inclination, or less than or equal to 0o of version in view of Churchill in order to give the surgeon a range of glenoid anatomical references that when resurfacing a diseased glenoid will help reproduce a more anatomically correct result (Churchill: abstract lines 28-30).


Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball in view of Park, as applied to claim 1 above, and further in view of Rauscher et al (US Patent Pub. 20110029088A1).
Ball in view of Park discloses a patient specific instrument set comprising a glenoid instrument body having an upper surface and a patient derived surface, one or more apertures extending between the upper and patient derived surfaces, an index feature extending from the body and having a patient derived surface; and a humeral component.  However, the combination is silent as to a handle projecting from the instrument body.
Rauscher discloses an instrument for positioning a glenoid component of a shoulder implant (glenoid alignment tool, Fig. 2-3).  Specifically in regards to claim 19, Rauscher discloses wherein a handle (14) projects from the instrument body (12) (Fig. 2-3; and Page 2 Para. [0024] and [0028]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the glenoid instrument body (11) of Ball to have a handle projecting therefrom as taught in Rauscher in order to have a means to facilitate the device’s placement during surgery which simultaneously may avoid interfering with humerus and surrounding tissue during surgery (Page 2 Para. [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775